DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,126,170. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Probst et al. (US 2007/0118258 A1, hereinafter Prob).
Regarding claims 1, 9 and 16, Prob discloses method/apparatus and a non-transitory computer-readable storage medium, for performing remote structural health monitoring, comprising: 
a memory configured to store instructions (see figure 2, element 32); and one or more processors coupled to the memory and configured to execute the instructions (see figure 2, element 30),
receiving, at a remote computing device (figure 2, element 10)), first data indicating physical characteristics of a plurality of structures (see abstract and figure 2, the system receives physical characteristics of the vehicle suspension via sensors); 
based on the physical characteristics indicated by the first data, determining, by the remote computing device, a plurality of sensor operations associated with the plurality of structures (see figure 5, the operations associated with the structure have displacement, load and pressure characteristics measured by sensors); 
updating, by the remote computing device, a structural health management system to indicate the plurality of sensor operations, wherein at least some data of the structural health management system is remotely accessible to and remotely modifiable by a plurality of portable field devices via a communication interface of each portable field device of the plurality of portable field devices (see para. 0047, 0052 and 0057, the system can be updated to provide the ability to offset measurement input channels); 
after updating the structural health management system, sending a plurality of notifications to one or more of the plurality of portable field devices, wherein each notification of the plurality of notifications causes a respective graphical user interface (GUI) of each portable field device of the plurality of portable field devices to indicate one or more sensor operations of the plurality of sensor operations (see figures 5 and 6 and para. 0060, the system displays the updated measurements via a GUI interface. The car itself is considered a portable field device); 
in response to sending the plurality of notifications, receiving, at the remote computing device and from the plurality of portable field devices, second data indicating results of the plurality of sensor operations, the results generated by a plurality of tools used to perform the plurality of sensor operations (see figure 9, elements 168 and 170, and para. 0072, the system receives rig data in addition to suspension data); and 
based on the results of the plurality of sensor operations, performing a plurality of remote structural health monitoring operations by the remote computing device to determine one or more structural health characteristics of each structure of the plurality of structures (see para. 0074, suspension data and rig data is compared to defined limits in order to determine any failures in the suspension system).  
Regarding claims 2 and 10, Prob discloses the method/apparatus of claims 1 and 9 respectively, wherein the results include a particular result of a particular sensor operation performed by a particular tool of the plurality of tools and received from a particular portable field device of the plurality of portable field devices, and further comprising detecting a fault condition based on the particular result (see figure 6, the system results cover pressure, displacement and load).  
Regarding claims 3 and 11, Prob discloses the method/apparatus of claims 2 and 10 respectively, wherein the fault condition corresponds to miscalibration of the particular tool, and further comprising remotely initiating, by the remote computing device, recalibration of the particular tool (see para. 0048 and 0056).  
Regarding claims 5 and 13, Prob discloses the method/apparatus of claims 2 and 10 respectively, wherein the fault condition corresponds a defect of a particular structure of the plurality of structures, and further comprising sending, to the particular portable field device, a service request to service the particular structure (see para. 0056-0057).  
Regarding claims 6 and 14, Prob discloses the method/apparatus of claims 1 and 9 respectively, further comprising causing, by the remote computing device, a particular portable field device of the plurality of portable field devices to transition a mode of operation of a particular tool of the plurality of tools (see para. 0037 and 0047).  
Regarding claims 7 and 15, Prob discloses the method/apparatus of claims 6 and 14 respectively, wherein the mode of operation includes a duty cycle of the particular tool or a power on/off mode of the particular tool (see para. 0055).  
Regarding claim 8, Prob discloses the method of claim 1, further comprising causing, by the remote computing device, a particular portable field device of the plurality of portable field devices to adjust one or more parameters of a particular sensor operation of the plurality of sensor operations and to repeat the particular sensor operation using the adjusted one or more parameters (see para. 0047, 0052 and 0057, the system can be updated to provide the ability to offset measurement input channels).  
Regarding claim 17, Prob discloses the non-transitory computer-readable storage medium of claim 16, wherein the operations further include, prior to updating the structural health management system, querying the structural health management system to determine whether one or more existing projects indicated by the structural health management system include an indication associated with a particular sensor operation (see para. 0047-0048).  
Regarding claim 18, Prob discloses the non-transitory computer-readable storage medium of claim 17, wherein updating the structural health management system includes, in response to determining that a particular project of the one or more existing projects includes the indication associated with the particular sensor operation, linking the particular sensor operation to the particular project (see para. 0048 and 0060).  
Regarding claim 19, Prob discloses the non-transitory computer-readable storage medium of claim 17, wherein updating the structural health management system includes, in response to failing to identify a particular project of the one or more existing projects that includes the indication associated with the particular sensor operation, adding the indication to the structural health management system (see para. 0048 and 0060).  
Regarding claim 20, Prob discloses the non-transitory computer-readable storage medium of claim 17, wherein the indication includes one or more of a location identifier of a particular structure of the plurality of structures or a type identifier associated with the particular sensor operation (see para. 0048 and 0060 and figure 6, it shows identification of specific sensors).

Allowable Subject Matter
Claims 4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-2723-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857